DAUKSCH, Judge.
This is an appeal from a denial of a hearing sought under Fla.R.Crim.P. 3.850. Appellant has alleged he was induced to enter his pleas by his court appointed attorney with the assurances that he would receive no greater sentence than two concurrent life sentences and that he “would more than likely pull no more than five years.” Appellant had been charged with robbery and murder in the first degree. He pleaded to murder two and robbery and was sentenced to two consecutive life sentences and has probably come to understand since he reached prison that his chances of serving more than five years are quite assured.
Because appellant has barely alleged improper inducements, we must remand this matter for hearing under Fla.R.Crim.P. 3.850. Cooley v. State, Fla.App., 245 So.2d 679.
Reversed and remanded.
DOWNEY, J., and BURNSTEIN, Associate Judge, concur.